Order filed, April 2, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00214-CV
                                 ____________

                        BOMA O. ALLISON, Appellant

                                         V.

           SERVICE LLOYDS INSURANCE COMPANY, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 67540


                                      ORDER

      The reporter’s record in this case was due March 18, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jill Friedrichs, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                   PER CURIAM